Citation Nr: 0811367	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
major depressive disorder with obsessive compulsive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In January 2008, the Board received additional evidence from 
the veteran without a waiver of the right to have the 
evidence initially considered by the RO.  As the additional 
evidence does not have a bearing on the issue on appeal 
referral of the evidence to the RO 38 C.F.R. § 20.1304(c) is 
not required.


FINDINGS OF FACT

The veteran's major depressive disorder with obsessive 
compulsive disorder is manifested by symptoms of depression, 
intrusive thoughts, suicidal ideation, anger, isolation, 
anxiety with moderate anxiety attacks, daily obsessions and 
intrusive thoughts, irritable mood, loss of interest, 
difficulty sleeping, anhedonia, decreased appetite, fatigue, 
poor concentration, frustration, nervousness, social 
isolation, impaired concentration, feelings of guilt, 
helplessness, hopelessness, and difficulty with interpersonal 
relationships, resulting in occupational and social 
impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

The criteria for a 70 percent rating major depressive 
disorder with obsessive compulsive disorder are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by a letter, 
dated in October 2002.  Where, as here, service connection 
has been granted and an initial rating has been assigned, the 
claim of service connection has been more than substantiated, 
it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  And once a claim 
for service connection has been substantiated, the filing of 
a notice of disagreement with the RO's decision does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating for major depressive disorder with 
obsessive compulsive disorder.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A June 2002 VA psychiatric discharge note, shows that the 
veteran was hospitalized
for approximately a week, with a 2 week history of depressed 
mood and suicidal ideation.  The veteran reported a history 
of heavy drinking since prior to discharge from service.  He 
also related 2 suicide attempts when he divorced 5 years 
prior.  He had 2 children from that marriage.  The veteran 
indicated that he was unemployed and received social security 
disability.  The veteran related obsessive thinking.  He 
denied past psychotic or manic episodes.  He reported 
irritation and anger.  On examination, the veteran was alert 
and oriented.  His speech was normal in volume with a 
slightly delayed rate.  There was no evidence of psychotic 
thinking.  The veteran expressed his thoughts logically.  The 
examiner diagnosed recurrent major depressive disorder with a 
history of obsessive compulsive disorder, and alcohol abuse.  
The clinician noted that upon admission, the veteran's GAF 
score was 20, and 60 upon hospital discharge.  

 In August 2002, the veteran reported depression and moderate 
anxiety attacks.  He related keeping in touch with his sister 
regularly and described the relationship as close.  He stated 
that he was afraid of people, found social interactions 
stressful and had a strong desire to avoid them.  The veteran 
stated that he felt confused when trying new task.  The 
clinician described the veteran as well-groomed.  His mood 
was nervous and he had full affect.  His speech was reserved.  
Short-term and long-term memory were intact.  Abstraction was 
fair to poor.  Thought process was within normal limits.  
Insight and judgment were fair.  His GAF score was 45.  

On VA examination in January 2003, the veteran reported 
intrusive thoughts.  He denied symptoms of mania, 
hallucinations, delusions, suicidal or homicidal ideation.  
He stated that he depended on his parents for assistance an 
had been social security disability since 1983, for 
psychiatric reasons.  The veteran stated that he had no 
friends, but he had telephone contact with father and saw his 
children every other weekend.  The examiner described the 
veteran as well groomed, oriented, and mildly depressed with 
blunted affect.  The examiner diagnosed depressive disorder 
by history, and a history of obsessive compulsive disorder.  
The examiner assigned a GAF score of 65.  

By a rating decision in May 2005, the RO increased the 
veteran's disability rating for major depressive disorder 
with obsessive compulsive disorder to 50 percent, effective 
July 9, 2002, the date of receipt of the veteran's 
application for service connection.  

On VA examination in June 2005, the veteran reported daily 
obsessions and intrusive thoughts, along with compulsive hand 
washing.  He indicated that he lived alone and drank 
substantially.  The veteran related crying spells, irritable 
mood and loss of interest.  The veteran reported interaction 
with his family, to include visitations with his children, 
but denied having any friends.  The examiner observed 
depressed mood and blunted affect.  The veteran was oriented.  
His insight and judgment were poor to fair, and he exhibited 
slowing of his thought process and communication.  His speech 
was not spontaneous and it was slow.  The examiner noted 
problems with short-term memory and concentration.  The 
examiner diagnosed major depressive disorder, recurrent, 
moderate in nature, obsessive compulsive disorder and alcohol 
dependence. 

A December 2005 clinical note recorded complaints of 
worsening irritability, depression and suicidal ideation.  
The clinician noted depressed mood, and restricted affect, 
along with a GAF of 35.  Prior clinical reports in December 
2005, showed GAF scores of 50.  

In January 2006, the veteran reported that he had been given 
custody of his children.  His mood was dysphoric.  His affect 
constricted, sad and tearful at times.  The GAF score was 53.  

A February 2006 clinical note reflects that the veteran was 
hospitalized for a medication overdose.  He complained of 
feeling overwhelmed and frustrated.  He indicated that he had 
taken the medication out of frustration.  The veteran 
reported feelings of guilt, helplessness, hopelessness, 
problems sleeping, anhedonia, and decreased appetite.  Upon 
discharge, the clinician noted that the veteran's mood had 
stabilized.  His speech was of normal rate, rhythm and 
volume.  The veteran's mood was slightly depressed.  His 
thought process was goal oriented with no evidence of 
psychosis, looseness of association or flight of ideas.  He 
denied suicidal or homicidal ideation at that time.  The 
veteran was diagnosed with dysthymia and obsessive compulsive 
disorder by history.  He was assigned a GAF of 60  

 On VA examination in May 2007, the veteran endorsed anxiety, 
depression, loss of interest, fatigue, poor concentration, 
nervousness, intrusive thoughts, and compulsive obsessive 
behaviors, such as counting and hand washing rituals.  He 
reported avoidance of others and isolation.  The veteran 
remained unemployed.  He was divorced and functioned as a 
single father.  The veteran denied homicidal ideation, manic 
symptoms or psychosis.  The examiner noted that the veteran's 
obsessive thoughts and compulsions to act on ritualistic 
behaviors interfered with his activities of daily living, as 
these occupied many hours of the day and caused him to feel 
depressed as he was not able to get much done.  These 
interfered with social functioning in terms of his being more 
avoidant and isolative.  The examiner noted that it would 
also interfere with work as he would have difficulty 
concentrating and completing tasks as he would be distracted 
by rituals.  The veteran was reasonably groomed.  The 
examiner observed that the veteran appeared nervous and that 
his affect was blunted.  The examiner noted moderate speech 
latency.  His insight and concentration were fair.  He was 
alert and oriented.  The examiner diagnosed major depressive 
disorder and obsessive compulsive disorder with fair insight.  
He was assigned a GAF score of 48.  

Legal Criteria

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007)

A disability rating is based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under the rating criteria, the veteran's major depressive 
disorder with obsessive compulsive disorder is evaluated 
under a general rating formula for mental disorders.  38 
C.F.R. § 4.130, DC 9400.  The criteria for the next higher 
rating, 70 percent, are occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

The criteria for the next higher rating, a 100 percent 
rating, are total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

Analysis

A review of the reports of VA examinations in January 2003, 
June 2005, and May 2007, show that the veteran has symptoms 
of depression, intrusive thoughts, suicidal ideation, 
obsessive thinking, anger, isolation, anxiety with moderate 
anxiety attacks, daily obsessions and intrusive thoughts, 
along with compulsive hand washing and ritualistic counting, 
crying spells, irritable mood, loss of interest, problems 
sleeping, anhedonia, decreased appetite, fatigue, poor 
concentration, frustration, nervousness, and feelings of 
guilt, helplessness, hopelessness.  The veteran has related 
feeling confused when trying new tasks.  

The record shows that the veteran has a history of 
psychiatric hospitalizations for suicide attempts and one 
hospitalization for medication overdose.  Clinicians have 
consistently described the veteran as nervous, sad, tearful, 
and mildly depressed with blunted affect.  His thought 
process and communication are delayed.  The veteran's insight 
and judgment are poor to fair.  His speech is slow and not 
spontaneous, and his short-term memory was described as poor 
in June 2005.  

The GAF scores range from 20 to 65, with his most recent 
score being 48, indicative of recurring periods of at least 
serious impairment in social or occupational functioning, 
which is further supported by evidence of employment 
difficulties due to persistent symptoms.  Although many of 
the criteria characteristic of a 70 percent rating are not 
apparent, the criteria in the rating schedule are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  
	
The record shows that the veteran has problems with obsessive 
thoughts and compulsions to act on ritualistic behaviors, 
which interfere with his activities of daily living, and 
would also interfere with ability to work as he would have 
difficulty concentrating and completing tasks.  He has not 
worked for most of his adult life and has been on social 
security disability benefits since 1983, for psychiatric 
reasons.  The veteran has continuing depression and there is 
evidence of the inability to establish and maintain effective 
relationships as he is divorced and denies developing any 
significant relationships since his then.  He has no friends 
and is socially isolated. 

In view of the foregoing, the Board finds that the degree of 
disability resulting from the veteran's major depressive 
disorder with obsessive compulsive disorder more nearly 
approximates the criteria for a 70 percent rating, that is, 
occupational and social impairment with deficiencies in most 
area such as work and family relations. 

The evidence, however, does not support a rating of 100 
percent as there is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, of his own occupation, or of his own name.  
The record does not show that any of the foregoing symptoms 
are present.  Although the evidence clearly demonstrates that 
the veteran has significant social and occupational 
impairment, his overall symptomatology does not equate or 
more nearly approximates the criteria for a 100 percent 
disability rating under Diagnostic Code 9434.



ORDER

A 70 percent rating for service-connected major depressive 
disorder with obsessive compulsive disorder is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


